Citation Nr: 0210826	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than October 22, 
1989, for an award of a 30 percent rating for vitiligo of the 
face, arms, and legs.  

(The issue of whether the March 1998 decision of the Board of 
Veterans' Appeals that increased the disability rating for 
vitiligo of the face, arms, and legs to 30 percent should be 
revised or reversed on the grounds of clear and unmistakable 
error is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran had active duty from July 1, 1985 to February 3, 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In a May 2000 decision, the Board denied the claim for an 
effective date earlier than October 22, 1989 for an award of 
a 30 percent rating for vitiligo of the face, arms and legs.  
The appellant appealed the decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a March 
2002 order, the Court vacated and remanded the Board's 
decision for consideration of the Veterans Claims Assistance 
Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  In a June 1986 rating decision, the RO awarded service 
connection for vitiligo and assigned a 0 percent disability 
rating.  The veteran was notified of this rating action but 
did not appeal.

3.  On November 22, 1989, the RO received the veteran's claim 
for an increased disability rating for vitiligo.

4.  It is not factually ascertainable that the veteran was 
entitled to an increased rating at any time during the one-
year period prior to November 22, 1989.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 22, 
1989, for an award of a 30 percent disability rating for 
vitiligo of the face, arms, and legs have not been met. 38 
U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.102, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.  Through the September 1998 statement of the 
case, and various correspondence from the RO, the veteran and 
his representative have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  As recently as June 2002, the veteran was notified 
by VA of the opportunity to provide additional evidence.  In 
a statement received in July 2002, the veteran indicated that 
he had no additional evidence to submit (aside from a July 5, 
2002, letter accompanying that statement). Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and 
provided ample opportunity to submit information and 
evidence.  Moreover, because, as explained below, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Furthermore, for the 
period in question in this case, the RO had arranged for the 
veteran to undergo VA examinations in connection with the 
claim, including the Board's request for an examination 
outlined in a July 1994 remand.  Additionally, the RO has 
obtained VA outpatient treatment records from the VA medical 
facility identified by the veteran.  The Board notes that 
neither the veteran nor his representative has identified any 
existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, when the Board informed the veteran by letter of June 
2002, of his opportunity to submit additional evidence and/or 
argument, the veteran provided a statement and photographs.  
He did not indicate that any other evidence needed to be 
obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Briefly, the RO established service connection for vitiligo 
in a June 1986 rating decision and assigned a noncompensable 
(0 percent) rating at that time.  In a May 1992 rating 
decision, the RO increased the disability rating to 10 
percent, effective from October 22, 1989.  In a March 1998 
decision, the Board awarded an increased rating, from 10 
percent to 30 percent, for vitiligo of the face, arms, and 
legs.  In the decision, the Board referred to the RO the 
veteran's December 1992 claim for an earlier effective date 
of the increase awarded in May 1992.  In a June 1998 rating 
decision, the RO issued a rating decision in which the 30 
percent rating awarded by the Board was made effective from 
October 22, 1989.  The RO denied entitlement to an earlier 
effective date for the increase.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An increase in disability compensation may be granted 
from the earliest date on which it is factually ascertainable 
that an increase in disability occurred if the claim for an 
increase is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As discussed above, the RO originally granted service 
connection for vitiligo in a June 1986 rating decision.  It 
awarded a noncompensable disability rating effective from 
February 4, 1986, the date of receipt of the original 
compensation claim.  The RO notified the veteran of this 
rating action, but he did not appeal the decision.  
Therefore, the rating decision of June 1986 is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  Accordingly, an effective date of an increased 
rating may not be assigned prior to the issuance of that 
decision.

The next communication or evidence of record is the veteran's 
claim for an increased rating for vitiligo, which the RO 
received on November 22, 1989.  Thus, the effective date of 
the increase is November 22, 1989, unless entitlement to an 
increase os factually ascertainable within the one-year 
period before November 22, 1989.  In this case, however, all 
of the evidence received in connection with the claim for an 
increase was dated after November 22, 1989.  Therefore, 
entitlement to an increase is not factually ascertainable 
before that time.  Accordingly, the earliest effective date 
is the date of receipt of the claim, November 22, 1989.

The Board observes that the RO has established an effective 
date of October 22, 1989, based on the date of receipt of the 
reopened claim.  A thorough review of the claims folder 
failed to reveal any reopened disability claim received on 
that date.  It is possible that this discrepancy represents 
an administrative or other type of error.  To avoid working a 
detriment to the veteran, the Board will not disturb the RO's 
finding.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an effective date earlier than October 22, 
1989, for an award of a 30 percent disability rating for 
vitiligo of the face, arms, and legs, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

